DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Response to Amendment
This action is in response to the amendment filed 12/27/2021.  Claims 1-9 and 13-23 are pending of which Claims 1, 20 and 22 are amended.  Claims 10-12 are cancelled.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.    
All outstanding rejections except for those described below are overcome by applicants' response and amendment filed 12/27/2021.  
Claim Rejections - 35 USC § 103
Claims 1-9, 13-19, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kohgo et al. (US 2009/0227745) in view of U.S. 5,391,327, Ligas et al. (hereinafter “Ligas”) evidenced by CAS Registry Number: 23949-66-8 SciFinder (2020) (hereinafter RN 23949-66-8) further in view of US 2012/0224139, Retsch (hereinafter “Retsch”) evidenced by U.S. 20170334173, Yui et al (hereinafter “Yui”) and further in view of Partington (US 2011/0190455) further in view of 2007/0187656, Evans et al (hereinafter “Evans”).  
Regarding claims 1, 3-6, and 14-19 and 22-23, Kohgo discloses a polymerizable composition for forming a polyurethane/thiourethane-based molded lenses {i.e. reading on pending Claims 16-18}, the polymerizable composition comprising (A) a 
But Kohgo does not expressly specify the ultraviolet absorber as an ultraviolet absorber in which a maximum absorption wavelength is 330 nm or less, and a ratio of an absorbance at 360 nm is 0.1 or less with respect to an absorbance at the maximum absorption wavelength or an amount of photochromic pigment.   
Ligas like Kohgo is directed to photochromic optical articles and, more particularly, relates to organic photochromic composition for improved resistance to light fatigue as shown in the abstract and discloses in the abstract that organic photochromic compositions for ophthalmic lenses (See Col 15, lines 46-63) comprises:  (1) a combination of organic photochromic compounds that exhibit different activated colors and which are usually from two different organic photochromic families, and (2) a combination of materials that improve the fatigue resistance of such photochromic compounds.  Also disclosed are the articles, e.g., ophthalmic lenses, containing such photochromic compositions.  From Col. 2, line 19 to Col. 3, line 60 and Table II sample nos. 9-11, a combination of certain asymmetric diaryloxalamide (oxanilide) compounds 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 with Z1 and Z2 as identical or different C1 to C6 alkyl groups and C1 to C6 alkoxy groups like that of the formula of RN 23949-66-8.  From Col. 5, lines 37-50, the HALS and diaryloxalamide stabilizer materials used in the present composition are incorporated in the photochromic composition so as to be in close physical proximity to the organic photochromic compounds such as spiro-oxazine photochromic compounds and naphthopyran compounds (See Claim 2 of Ligas). This may be accomplished by mixing the stabilizer materials with the organic photochromic compounds prior to their incorporation into or applying them to an organic host material, or by sequentially introducing the photochromic compound(s) and stabilizer materials (in any order) into or applying them to the organic host material such prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the pending patent application as for example under rationale G of MPEP § 2141 III and 2143 I G to have the oxanilide UV stabilizer of Sanduvor VSU o-ethoxy-o'ethyl oxalic acid bis anilide useful with photochromic compounds like oxazine and naphthopyran photochromic compounds at an overlapping amount to 10 to 5,000 ppm in a composition for ophthalmic lenses in the polymerizable composition of Kohgo as the UV absorbers and photochromic pigments motivated to improve resistance to light fatigue as in Claims 1, 3-6, and 14-19 and 22-23.  Moreover, because both Kohgo and Ligas disclose a plastic or polymeric lens comprising a photochromic compound, one of ordinary skill in the art would have a reasonable expectation of success using the oxanilide UV stabilizer of Ligas in the UV absorber and photochromic pigment containing plastic lens composition of Kohgo. 
However Kohgo as modified disclosing oxanilide UV stabilizer of Sanduvor VSU o-ethoxy-o'ethyl oxalic acid bis anilide with the photochromic does not expressly disclose a ppm range of the VSD from 5000 to 10,000 and does not expressly disclose a hindered amine light stabilizer or an amount of the hindered amine light stabilizer or a polarizing film or polymerizing with the hindered amine light stabilizer.   
Retsch discloses a composite optical article from ¶ 0002 especially for light weight sun glasses, comprises (a) a base layer and (b) an outer layer comprising (i) a in pending claims 1 and 3-4}.  Polyisocyanate (b) may be bis(4-isocyanatocyclohexyl) methane (see ¶ 0331), reading on polyisocyanate compound (A) in claims 1-2.  Polyol (d) may be a triol or higher functional polyol, such as glycerol (see ¶ 0362), { i.e. reading on compound (C) in pending claims 1 and 7-9}.  Retsch further discloses the polyurea-urethane material also comprising additives, including UV light absorbers (see ¶0380).  Also the photochromic compounds used include naphthopyrans, and spiro(indoline)naphthopyrans (see ¶ 0393).  Retsch discloses that the amount of additives such as UV light absorbers is less than 3 wt.% (30,000 ppm) of the resin composition (see ¶ 0380), overlapping the claimed range of 5,000 to 10,000 ppm.  Yui evidences at ¶s 0019, 0028, 0037, 0050, 103, 0107 and 0178 that for an interlayer for laminated glass with polyurethane the UV absorber 2-ethyl-2'-ethoxy-oxyanilide (" Sanduvor VSU" manufactured by Clariant, Inc.) {i.e. as in Kohago in view of Ligas} is present in 50,000 ppm or less, and more preferably 10,000 ppm or less on a mass basis with respect to the resin contained in the layer A which evidences that for the range of UV absorber of Retsch the Sanduvor VSU can also be used in such amounts as in the polyurethane of Retsch for lenses.  Retsch also discloses that the resin composition comprises light stabilizers such as hindered amine light stabilizers {reading on pending Claims 14 and 22} in an amount of 0.01-10 wt.% (100-100,000 ppm) (see ¶ 0381), overlapping the claimed range of 500-5,000 ppm of pending Claims 15 and 23.  
Therefore, it would have been obvious to one of ordinary skill in the art to have selected the overlapping amounts of UV absorber and hindered amine light stabilizer in the resin composition of Retsch, because overlapping portions have been considered prima facie obvious.  
For claims 16, 19 and 22-23, Retsch discloses at that the resin composition is poured (casted) into a preheated mold and cured to form a photochromic ophthalmic lens (see ¶ 0377) which would include mixing the light stablizer.  Also Retsch discloses that the optical lens further comprises a polarizer between the base layer (a) and the outer layer (b); wherein the polarizer is a polarized film and applied to the surface of the base layer prior to casting the outer layer (b) over the base layer (a) (see 0401). Thus, the photochromic outer layer (b) is casted over the surface of the polarizer.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the pending patent application as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Kohgo as modified the oxanilide UV stabilizer of Sanduvor VSU o-ethoxy-o'ethyl oxalic acid bis anilide useful with photochromic compounds like oxazine and naphthopyran photochromic compounds at an overlapping amount to 10 to 5,000 ppm in a composition for ophthalmic lenses in the polymerizable composition of Kohgo as the UV absorbers and photochromic pigments, where an amount of such linked photochromic moieties like naphthopyran compounds in an overlapping amount of the photochromic compound for a photochromic effect discernible to the naked eye as afore-described, where from Retsch the photochromic 
But Kohgo as modified with the photochromic compound and pigment of oxazine and naphthopyran does not expressly specify such compound or pigment in a form of the PC-L-Chain or PC-L-Chain-L’PC’.   
However, Partington discloses in the abstract and ¶s 0001, 0020-0022 and 0032 a photochromic molecule for an ophthalmic lens, the photochromic molecule comprising a polydialkylsiloxane oligomer linker (PDAS) (see Abstract; 0001). The photochromic molecule has a general formula of PC-L-PDAS-L’-PC’; wherein PC and PC’ represent the same or different photochromic moiety having structure I to IV; PDAS = a polydialkylsiloxane chain; and L and L = linking groups (see 0020-0022). Structures I to IV are identical to the compounds of Formulae (3) to (6) in claim 1.  From ¶ 0032 the parent photochromic compounds for preparation of such structures may be (1,2-b naphthopyrans), and (2,1-b naphthoxazines).    
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the pending patent application as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Kohgo as modified the oxanilide UV stabilizer of Sanduvor VSU o-ethoxy-o'ethyl oxalic acid bis anilide useful with photochromic compounds like oxazine and naphthopyran photochromic compounds at an overlapping amount to 10 to 5,000 ppm in a composition for ophthalmic lenses in the polymerizable composition of Kohgo as the UV absorbers and photochromic pigments, where an amount of such linked photochromic moieties like naphthopyran compounds in an overlapping amount of the photochromic compound for a photochromic effect discernible to the naked eye, where the photochromic composition has an amount of additives such as UV absorber like SANDUVOR VSU of less than 30,000 ppm and UV light absorbers of hindered amine light stabilizers and the resin composition is poured (casted) into a preheated mold and cured to form a photochromic ophthalmic lens which would include mixing the light stabilizers and the optical lens further comprises a polarizer between the base layer (a) and the outer layer (b), as afore-described, to have used the photochromic compound of Partington in the polymerizable composition of Kohgo as modified motivated to improve fade rates, color strength, and heat stability of the optical lens for Claims 1, 3-6, and 14-19 and 22-23.  Moreover, because both Kohgo as modified and Partington disclose a plastic lens comprising a photochromic compound, one of ordinary skill in the art would have reasonable expectation of success using the photochromic compound of Partington in the plastic lens composition of Kohgo as modified.  
However Kohgo in view of Ligas further in view of Retsch and further in view of Partington does not expressly disclose this overlapping amount for the photochromic compound with the linking group.  
Evans discloses at ¶s 0018- 0021 a polymerizable composition for forming a photochromic article of glass transition temperature of at least 50ºC. on curing, the composition comprising: (a) a polymerizable composition comprising a monomer component; and  (c) a photochromic dye monomer comprising a photochromic moiety and at least one oligomeric group having at least one group reactive with the monomer component during curing wherein the oligomer group comprises a multiplicity of monomer units selected from siloxane, alkylene and substituted alkylene.  The polymer has the formula: 
    PNG
    media_image2.png
    31
    87
    media_image2.png
    Greyscale
, wherein from ¶ 0052-0056 PC is the photochromic moiety; and L is a bond or linking group; R is an oligomer chain comprising at least one group reactive with a monomer composition during curing; [0055] n is an integer of from 1 to 3; [0056] m is an integer of from 1 to 3.  From ¶ 0281 the PC includes naphthopyrans such of those of the formula:   
    PNG
    media_image3.png
    247
    341
    media_image3.png
    Greyscale
.  The oligomer includes polydialkylsilyloxy oligomers (See ¶ [0047.  Exemplified polymers include polydimethylsiloxane oligomer linked to the PC group via propyleneoxy adipic acid ester groups (See ¶ 0447, i.e. in claim 29 and 35 Y is oxygen, Q is -(CH2CH2)- and subscripts p=0 and r=1.  Evans discloses the above naphtho[1,2-b]pyran.  Evans 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the pending patent application as for example under rationale G of MPEP § 2141 III and 2143 I G to have used the photochromic compound with linking groups like PC-L-PDAS-L’-PC’ with photochromic moieties of 1,2-b naphthopyrans or (2,1-b naphthoxazines) in the polymerizable composition of Kohgo as modified, as afore-described, where from Evans an amount of such linked photochromic moieties like naphthopyran compounds in an overlapping amount of the photochromic compound for a photochromic effect discernible to the naked eye motivated to rapid fade characteristics as for Claims 1, 3-6, and 14-19 and 22-23.  Moreover, because both Kohgo as modified with Ligas, Retsch and Partington and Evans disclose a plastic lens comprising a photochromic compound one skilled in the art would have a reasonable expectation of success in having the amount from Evans of the linked photochromic moiety with the photochromic compound of Kohgo as modified by Ligas and Retsch further in view of Partington.  
Regarding claim 2, Kohgo in view of Ligas further in view of Retsch and further in view of Partington and further in view of Evans is applied as to Claim 1 along with the disclosure of Kohgo that the polyisocyanate (A) may be hexamethylene diisocyanate and/or dicyclohexylmethane diisocyanate (see ¶ 0021).  
Regarding claims 7-9, Kohgo in view of Ligas further in view of Retsch and further in view of Partington and further in view of Evans is applied as to Claim 1 along with the disclosure of Kohgo that the polythiol compound (B) may be 4-mercaptomethyl-l,8-dimercapto-3,6-dithiaoctane, l,l,3,3-tetrakis(mercaptomethylthio) propane, and 5,7-dimercaptomethyl-l,ll-dimercapto-3,6,9-trithiaundecane (see ¶s 0022, 0035).  
Regarding claim 13, Kohgo in view of Ligas further in view of Retsch and further in view of Partington and further in view of Evans is applied as to Claim 1 along with the disclosure of Kohgo that the polymerization composition also containing a light stabilizer (see ¶ 0102).  
Regarding claims 20-21, Kohgo in view of Ligas further in view of Retsch and further in view of Partington and further in view of Evans is applied as to Claim 1 along with the disclosure of Kohgo that the lens is obtained by casting polymerization of the composition in a mold (see ¶ 0103).  
Response to Arguments
Applicants’ arguments filed 12/27/2021 have been fully considered however the arguments are moot in view of the new grounds of rejection set forth above as used to reject the claims as amended.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENNETH J STACHEL/Primary Examiner, Art Unit 1787